Citation Nr: 0726307	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of a gunshot wound to the 
right upper extremity for the period from February 27, 1991 
to July 2, 1997.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a gunshot wound to the 
right deltoid muscle (Muscle Group III) for the period 
beginning on July 3, 1997.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to the 
right biceps muscle (Muscle Group V) for the period beginning 
on July 3, 1997.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to the 
right triceps muscle (Muscle Group VI) for the period 
beginning on July 3, 1997.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 RO rating 
decision that denied an evaluation in excess of 20 percent 
for service-connected residuals of a gunshot wound to the 
right shoulder.  

The Board remanded the above issue in March 1995, September 
1996, January 1999, January 2000 and April 2001.  

A decision by the Board in August 2003 increased the 
evaluation for the veteran's service-connected residuals of a 
gunshot wound to the right shoulder to 30 percent.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In April 2004 the Court granted a Joint Motion to vacate the 
Board's decision to the extent that a higher evaluation had 
not been granted.  

In June 2004, the Board remanded the case to the RO for 
additional development and adjudication.  

In April 2005, the RO issued a rating decision that increased 
the evaluation for service-connected residuals of gunshot 
wound to the right upper extremity (previously rated as 
residuals of gunshot wound to the right shoulder) to 30 
percent for the period February 27, 1991 to July 3, 1997.  

For the period after July 3, 1997, the same rating decision 
assigned separate ratings for residuals of gunshot wound to 
the right deltoid muscle (evaluated as 20 percent disabling), 
residuals of gunshot wound to the right biceps muscle 
(evaluated as 10 percent disabling), and residuals of gunshot 
wound to the right triceps muscle (evaluated as 10 percent 
disabling).  

Inasmuch as higher ratings for the service-connected 
disabilities above are available, and inasmuch as a claimant 
is presumed to be maximum available benefit for a given 
disability, the claims for higher ratings as reflected on the 
title page remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board remanded the issues identified on the title page to 
the RO, via the Appeals Management Center (AMC), in December 
2005.  

In August 2007, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to be right-hand dominant; however, 
the shoulder on that side is not shown to be ankylosed.  

3.  The veteran was hospitalized in service for a through-
and-through bullet wound to the right upper arm and shoulder 
area; service treatment records do not show prolonged 
hospitalization, extensive debridement, infection or other 
complications.  

4.  The service-connected right arm and right shoulder 
gunshot wound injury is shown to have involved Muscle Groups 
III, V and VI.  

5.  From February 27, 1991 to July 2, 1997 veteran's service-
connected residuals of a gunshot wound to the right upper 
extremity were manifested by mild atrophy, but not by 
impairment of function of the shoulder muscles or deep fascia 
loss.  

6.  Beginning on July 3, 1997 the service-connected residuals 
of a gunshot wound to the right deltoid muscle (Muscle Group 
III), right biceps muscle (Muscle Group V), and right triceps 
muscle (Muscle Group VI) have been manifested by muscle 
wasting, atrophy, pain, weakness and increased fatigability 
more closely approximating a moderately severe degree of 
disability for each group.  

7.  The combined rating for the individual service-connected 
gunshot wound residuals would be calculated to be 35 and 
combined with other disabling conditions in this case.  

8.  The demonstrated gunshot damage is shown to involve 
groups in the same anatomical region, but since they do not 
act on the same joint; one elevated rating commensurate with 
severe damage to the most injured group must be assigned in 
this case.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of a gunshot wound to the 
right upper extremity for the period from February 27, 1991 
to July 2, 1997 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.54, 4.56, 4.73 to include Diagnostic 
Code 5304 (as in effect before July 3, 1997).  

2.  The criteria for the assignment of an elevated rating of 
40 percent for the service-connected residuals of a gunshot 
wound of the right shoulder girdle and arm with involvement 
of the deltoid muscle (Muscle Group III with function 
manifested by elevation and abduction of the arm to the level 
of the shoulder), the biceps muscle (Muscle Group V with 
function manifested by supination ans flexion of the elbow) 
and the triceps muscle (Muscle Group VI with function 
manifested by extension of the elbow) after July 3, 1997 are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.54, 
4.56, 4.73 to include Diagnostic Code 5303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of VCAA.  However, the RO sent the veteran a letter 
in May 2001 advising him of the newly-enacted VCAA and 
advising him that to show entitlement to a higher rating the 
evidence must show that the service-connected condition had 
increased in severity.  The veteran had ample opportunity to 
respond prior to the March 2003 Supplemental Statement of the 
Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2001 letter, with follow-up 
letters in June 2004 and March 2006, satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  

The letter also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  

The June 2004 letter also specifically asked the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  This is 
logical, since the rating decision on appeal was issued prior 
to the enactment of the VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issue of the June 2004 letter, which completed 
the requirements of the duty to assist and cured defects in 
previous notice, the veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
before the issuance of the SSOCs in June 2005 and January 
2007.  

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SSOCs listed above, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in a letter in March 2006.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that his symptoms 
have become worse since his last VA medical examination in 
January 2005.  

Accordingly, remand for a new medical evaluation is unlikely 
to produce any benefit to the veteran while further delaying 
resolution of the claim.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran has separate evaluation for the scars associated 
with the gunshot wound (10 percent effective on September 22, 
2001) and he was recently granted a separate evaluation for 
degenerative joint disease (DJD) secondary to the gunshot 
wound (10 percent effective on January 15, 2005).  As the 
evaluations for these associated disabilities are not under 
appeal, the Board's review is confined to the muscle injuries 
associated with the gunshot wound.  

Muscle injuries are rated under the criteria of 38 C.F.R. 
§ 4.72.  Shoulder injuries are rated under DC 5301 (Group I, 
extrinsic muscles of the shoulder girdle: trapezius, levator 
scapulae, and serratus magnus), DC 5302 (Group II, extrinsic 
muscles of the shoulder girdle: pectoralis major II, 
latissimus dorsi and tarsa major, pectoralis minor, and 
rhomboid); DC 5303 (Group III, intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid); and, DC 5304 
(Group IV, intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis).  

Upper arm injuries are rated under DC 5305 (Group V: flexor 
muscles of elbow, biceps, brachialis, and brachioradialis) 
and DC 5306 (Group VI: triceps and anconeus).  

The rating criteria distinguish between the dominant and non-
dominant arm.  The medical records show that the veteran is 
right handed, so his service-connected shoulder disability is 
rated under the criteria for the dominant arm.  

As noted in more detail hereinbelow, the methodology for 
computing aggregate disability to multiple muscle groups 
changed effective on July 3, 1997, as did the definitions of 
various degrees of severity.  However, the rating criteria 
for the relevant individual muscle groups did not change, and 
are set forth below (ratings shown for the dominant arm).  

DC 5303 (Group III): a rating of no percent is assignable for 
slight impairment.  A rating of 20 percent is assigned for 
moderate impairment. A rating of 30 percent is assigned for 
moderately severe impairment. A rating of 40 percent is 
assigned for severe impairment.  

DC 5304 (Group IV): a rating of no percent is assignable for 
slight impairment.  A rating of 10 percent is assigned for 
moderate impairment.  A rating of 20 percent is assigned for 
moderately severe impairment. A rating of 30 percent is 
assigned for severe impairment.

DC 5305 (Group V) and DC 5306 (Group VI): a rating of no 
percent is assignable for slight impairment.  A rating of 10 
percent is assigned for moderate impairment. A rating of 30 
percent is assigned for moderately severe impairment. A 
rating of 40 percent is assigned for severe impairment.  

As noted, the veteran is shown to have a through-and-through 
gunshot wound.  His disability is accordingly rated at least 
"moderate" for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  


Evaluation of residuals of a gunshot wound to the right upper 
extremity prior to July 3, 1997.  

Under the rating criteria as in effect prior to July 3, 1997, 
the cardinal symptoms of muscle disability were weakness, 
fatigue-pain, and uncertainty of movement.  The cardinal 
signs of muscle disability were loss of power, lowered 
threshold of fatigue, and impairment of coordination.  
38 C.F.R. § 4.54 (1996).  

The definitions of "moderate," "moderately severe," and 
"severe" muscle injury as in effect prior to July 3, 1997 
were as follows.  

A "moderate" injury was defined as a through-and-through or 
deep penetrating wound of relatively short track from a 
single projectile.  By  history, records show hospitalization 
in service for treatment of the wound and  record of 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use 
affecting the particular functions controlled  by the injured 
muscles.  

Objective findings show entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
tissue; some loss of deep fascia or muscle substance, or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).  

A "moderately severe" injury was defined as a through-and-
through or deep penetrating wound by a small high-velocity 
projectile or large low-velocity projectile with debridement 
or with prolonged infection, or with sloughing of soft parts 
and intermuscular cicatrisation.  By history, evidence shows 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade, record of consistent 
complaint of cardinal symptoms of muscle wounds, and evidence 
of unemployability because of inability to keep up with work 
requirements, if present.  

Objective findings show entrance and (if present) exit scars 
relatively large and so situated as to indicate indicating 
track of the projectile through important muscle groups; 
indication on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared to the sound side; tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(1996).  

A "severe" injury was defined as a through-and-through or 
deep penetrating wound due to high-velocity projectile or 
large or multiple low-velocity projectiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and cicatrisation.  History 
similar to "moderately severe" criteria but in aggravated 
form.  

Objective findings show extensive ragged, depressed and 
adherent scars so situated as to indicate wide damage to 
muscle groups in the missile track; X-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of the missile; 
palpation shows moderate or extensive loss of deep fascia or 
muscle substance; soft or flabby muscles in the wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function; in electrical tests reaction 
of degeneration not present but diminished excitability to 
faradic current compared to the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone without true skin covering in an area where 
bone is normally protected by muscle; atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d) (1996).  

Of note, prior to July 3, 1997, muscle injuries in the same 
anatomical region, such as the shoulder girdle and arm, were 
not to be combined.  Instead, the rating for the major group 
would be elevated from "moderate" to "moderately severe," 
or from "moderately severe" to "severe," according to the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (as in effect prior to July 3, 1997).  

The service medical records show that the veteran was wounded 
by a machine-gun bullet in December 1943.  The bullet entered 
the right arm below the right deltoid and exited 4 inches 
lateral thereto.  The veteran was treated at the 95th 
Evacuation Hospital and 64th General Hospital.  There is no 
indication of internal derangement, infection, extensive 
debridement or treatment other than changes of dressing.  He 
was returned to duty in February 1944 with notation that the 
wound had healed.  

The veteran had a VA examination in June 1947 in which the 
examiner noted the presence of two well-healed scars on the 
right arm with no pain, tenderness or loss of substance.  The 
diagnosis was "residuals scars right upper arm, GSW [gunshot 
wound], not disabling."  

A rating decision in August 1947 granted service connection 
for "scar residuals GSW right shoulder" and assigned a 20 
percent rating under DC 5304, effective December 13, 1946.  
There is no indication as to why the initial rating was 
assigned under DC 5304 specifically.   

The RO issued a rating decision in May 1988 continuing the 20 
percent rating under DC 5304, which by then was protected.  
The veteran appealed to the Board, which issued a decision in 
December 1990 denying a rating in excess of 20 percent.  

The Board's decision in December 1990 noted that current 
residuals of the gunshot wound were manifested primarily by 
well-healed scars with minimal depression, not adherent and 
not tender; shoulder strength was satisfactory and there was 
no deformity.  The Board concluded that the disability was 
productive of not more than a "moderate" level of 
disability and continued the current 20 percent rating, still 
under DC 5304.  

The instant matter of an increased rating arises from the 
claim received in February 1991.  

The veteran had a VA examination in September 1991 when the 
presence of two well-healed and non-tender scars in the area 
of the deltoid was noted.  There was atrophy in the arm of 1 
inch.  The shoulder showed no tenderness, deformity, swelling 
or redness.  The range of motion of the shoulder was normal, 
although X-ray studies showed DJD acromioclavicular (AC) 
joint.  There was no neurovascular deficit.  

The VA outpatient treatment records for the period 1991-1992 
show complaints of shoulder pain and treatment including 
physical therapy.  It appears that the shoulder pain was 
clinically attributed to DJD of the shoulder rather than to 
any residuals of the gunshot wound.  

The veteran had a VA examination in June 1995 when the 
examiner found two well-healed and non-tender scars, one in 
the area of the right shoulder and one on the right arm.  
There was no swelling or deformity, but slight limitation of 
motion accompanied by some pain.  The examiner diagnosed mild 
DJD of the right shoulder joint.  

In its August 2003 decision, herein under remand, the Board 
increased the initial rating to 30 percent.  In doing so, the 
Board noted that the medical evidence of record, while not 
entirely clear, appeared to indicate that the gunshot wounds 
in service have actually resulted in injury to the Group V 
and VI muscles (particularly the triceps) rather than to the 
Group IV muscles, even though the gunshot apparently entered 
the area of Group IV.  The Board assigned an increased rating 
of 30 percent under DC 5306.  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

As noted, the Board changed the diagnostic code under which 
this disability has been rated because medical evidence has 
reliably shown that the actual muscle damage was to different 
muscles than originally believed; accordingly, the Board's 
change of diagnostic code was made to more accurately reflect 
the actual nature of the service-connected disability.  

The Board's recharacterization of the disability from DC 5304 
to DC 5306 does not constitute reduction of a protected 
rating because in fact DC 5306 provides for higher ratings 
than does DC 5304.  "Moderate" impairment, "moderately 
severe" impairment, and "severe" impairment are each rated 
10 percent higher under DC 5306 than under DC 5304.  
Accordingly, the Board's recharacterization has resulted in 
no loss to the veteran.  

On comparison of the evidence to the rating criteria, the 
Board finds that the veteran's disability prior to July 3, 
1997 is not shown equate with more than moderate damage to 
any of the muscle groups that have been identified as 
possibly involved with the initial injury.  

Given the older version of the rating provisions, the wounds 
involving multiple muscle injuries in the same anatomical 
region would not be combined but elevated under criteria for 
the major group affected.  Here, with elevation from moderate 
to moderately severe, none of identified muscle groups in 
this region would yield a rating higher than 30 percent.  It 
is pertinent to note that, the use of Diagnostic Code 5304 
would result in the application of an elevated rating of only 
20 percent.  

The Board notes that the nature of the injury (through-and-
through wound with short track, not involving the bones and 
leaving no residual foreign bodies) and the treatment in 
service (brief hospitalization with no infection or other 
complications) are not characteristic of "severe" muscle 
injury.  

Most significantly, his symptoms during the period in 
question did not approach the "severe" level of disability 
overall.  There is no indication of impairment of function of 
the shoulder muscles, or of deep fascia loss, or indeed of 
any muscle abnormality other than "mild atrophy."  

The Board notes in this regard that, under the criteria in 
effect prior to July 3, 1997, muscle disorders are to be 
rated based on the "aggregate impairment of function of the 
extremity."  In this case, the right upper extremity simply 
did not exhibit a severe impairment prior to 1997.  

The Board notes that, under the criteria in effect after July 
3, 1997, a veteran with through-and-through gunshot wounds to 
multiple muscle groups is entitled to at least a "moderate" 
rating for each affected muscle group; see Jones v. Principi, 
18 Vet. App. 248 (2004).  However, nothing in the Jones 
decision shows entitlement to separate ratings for each 
muscle group prior to that change in regulation.  

The Board accordingly finds that a rating in excess of 30 
percent prior to July 3, 1997 must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


 Evaluation of residuals of a gunshot wound from July 3, 1997

As noted, effective on July 3, 1997 separate ratings are 
permissible for injuries to separate muscle groups associated 
with a single joint.  See 38 C.F.R. § 4.55 (as in effect 
since July 3, 1997).  Further, each muscle group with a 
through-and-through wound is separately rated at least 
"moderate" in disability.  See Jones, id.  

The RO has recharacterized the service-connected disability, 
previously described as the "residuals of a gunshot wound to 
the right upper extremity" and rated as 30 percent 
disabling, and assigned separate ratings for the residuals of 
a gunshot wound identified as an injury to Muscle Group III 
(rated as 20 percent disabling), an injury to Muscle Group V 
(rated as 10 percent disabling), and an injury to Muscle 
Group VI (rated as 10 percent disabling).  

From July 3, 1997 for VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

The definitions of "moderate," "moderately severe," and 
"severe" muscle injury as in effect from July 3, 1997 are 
as follows.

A "moderate" injury is defined as a through-and-through or 
deep penetrating wound of short track from a single 
projectile, without explosive effect of high velocity 
missile, residuals of debridement or prolonged infection.  

By history, service records show treatment of the wound, 
record of consistent complaint of one or more of the 
"cardinal signs and symptoms" as defined above, 
particularly lowered threshold of fatigue after average use.  

Objective findings show entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
tissue; some loss of deep fascia or muscle substance, or 
impairment of muscle tonus and loss of power, or lowered 
threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).  

A "moderately severe" injury is defined as a through-and-
through or deep penetrating wound by a small high-velocity 
projectile or large low-velocity projectile with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  

By history, service records show hospitalization for a long 
period for treatment of the wound, record of consistent 
complaint of "cardinal signs and symptoms" as defined 
above, and, if present, inability to keep up with work 
requirements.  

Objective findings show entrance and (if present) exit scars 
indicating track of the projectile through one or more muscle 
groups; indication on palpation of loss of deep fascia, 
muscle substance, or firm resistance of muscles compared to 
the sound side; tests of strength and endurance compared with 
the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A "severe" injury is defined as a through-and-through or 
deep penetrating wound due to high-velocity projectile or 
large or multiple low-velocity projectiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

History shows hospitalization for a prolonged period for 
treatment of the wound, record of consistent complaint of 
"cardinal signs and symptoms" as described above worse than 
those shown for "moderately severe" injuries, and (if 
present) evidence of inability to keep up with work 
requirements.  

Objective findings show ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area; muscles swell and 
harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of "severe" muscle 
disability.  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wound of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.   

The veteran had a VA medical examination in June 1999 when he 
reported having injections into the right shoulder for pain 
control.  The examiner noted the file included a current 
diagnosis of tendonitis and that recent X-ray studies showed 
degenerative changes.  

The examination showed both shoulders to be fairly equal in 
muscle development and tone.  The scars were almost 
invisible, not adherent or tender.  The range of motion 
testing was accomplished without pain but was accompanied by 
a pulling sensation.  

The examiner stated an opinion that the veteran's limitations 
were related to the bullet wound.  The examiner noted that 
there was no nerve involvement and that the muscle groups 
involved appeared to consist of Group V and Group VI.  

The veteran had another VA examination in June 2000 and 
reported essentially no change since the previous 
examination.  He complained of having a constant mild, dull 
ache with occasional sharp pain when attempting to throw or 
to reach higher than his head.  

The examination showed that the scars from the entry and exit 
wounds were nearly invisible.  The exit wound scar was mildly 
tender to palpation.  Flexion of the right shoulder was 
mildly impaired compared to the left (130 degrees versus 160 
degrees), as was abduction 125 degrees versus 150 degree).   
The veteran reported mild right shoulder pain with movement.  

The VA examiner diagnosed residual gunshot wound of the right 
shoulder girdle, degenerative arthritis of the right 
shoulder, and "carpal tunnel syndrome" of the right 
shoulder.  The examiner stated that the veteran had 
essentially lost all use of this right upper extremity when 
using it above shoulder level.  

The veteran had VA magnetic resonance imaging (MRI) of the 
right shoulder in September 2000.  The interpreter's 
impression was that of chronic complete rotator cuff tear 
involving the supraspinatus, infraspinatus and subscapularis 
with associated muscle atrophy, and complete tear of the long 
head of the biceps tendon.  

The veteran had a general VA compensation and pension (C&P) 
examination in September 2001 when the examiner noted that 
shoulder shrug was uniform, bilaterally, and upper extremity 
strength was 5/5, bilaterally, with symmetric grip strength 
and upper forearm strength.  There was mild diminished motion 
in the left (not right) arm.  

The VA examiner's impression was that of "fairly mild" 
sequelae from the gunshot wound in that there was nearly full 
range of motion of the arm and no specific deficit in 
strength, although some limitation of range of motion of the 
shoulder.  

The veteran had a specialized VA examination of the gunshot 
wound in September 2001 when the examiner noted entry and 
exit wounds involving the right proximal humerus proximal to 
the deltoid muscle mass and exit wound in the region of the 
triceps.  

The veteran complained of having pain with motion in the area 
of the wound, as well as a painful pulling sensation.  
Function was intact, and there was no demonstrable muscle 
atrophy or weakness.  

The VA examiner stated that the veteran's symptoms were 
likely secondary to scar formation with likely involvement of 
the lateral head of the triceps, plus minimal involvement of 
musculature of the deltoid and biceps.  

The examiner stated an opinion that the gunshot wound and 
associated pain were significant in that it limited the 
veteran's activities of daily living.  The X-ray studies 
showed moderate extensive degenerative changes in the right 
shoulder.  

The veteran had a VA examination of the peripheral nerves in 
July 2004 and complained of having right arm pain, becoming 
worse over recent years and making it difficult to sleep.  He 
described having difficulty dressing, an inability to reach 
for things, and an inability to drive.  

The veteran's right arm had normal active and passive range 
of motion; the right shoulder had normal passive range of 
motion but decreased active range of motion above 45 degrees 
due to pain in the deltoid muscle.  There was also some 
atrophy in the right deltoid muscle.  

The veteran also had a VA orthopedic examination in July 2004 
and complained of persistent pain and weakness in the right 
shoulder.  The shoulder revealed significant parascapular 
atrophy of the supraspinatus and infraspinatus musculature.  
The gunshot wound was well healed.  

The range of motion was that of active forward flexion to 130 
degrees, external rotation to 45 degrees and internal 
rotation to the T-10 level.  There was minimal AC tenderness 
but positive mild Hawkins impingement sign.  

The examiner's assessment was that of rotator cuff atrophy 
with moderate weakness in rotator cuff distribution and near-
normal strength in the triceps and biceps regions; there was 
also lower threshold of fatigue, fatigue-pain and impairment 
of coordination.  

The veteran had a VA examination of the muscles in January 
2005.  He complained of having constant pain in the arm and 
shoulder, with limitation of activities of daily living.  

The examination showed obvious muscle wasting of the 
supraspinatus, infraspinatus, deltoid, triceps, biceps and 
first dorsal interosseus.  The entry and exit scars were well 
healed.  The shoulder range of motion was that of active 
flexion to 150 degrees, abduction to 130 degrees, adduction 
to 100 degrees, and internal and external rotation to 60 
degrees, with pain at the outer limits of motion.  His 
strength was 4/5.  Endurance was poor.  

The examiner stated that much of the wasting and weakness of 
the biceps, triceps, deltoid, infraspinatus, supraspinatus 
and first dorsal interosseus muscles were likely due to the 
gunshot wound, to include a loss of 25-50 percent of the 
deltoid, triceps and biceps.  

On comparison of the veteran's current symptoms to the newer 
version of the rating criteria, the Board finds that the 
extent of disability involving Muscle Groups III, V and VI 
more closely approximates the criteria for "moderately 
severe" damage, given the assessment by the VA examiner in 
2005.  

There was also a suggestion that Muscle Group IV was 
involved, but the extent of any actual gunshot wound damage 
is not clear from the medical record.  The Board particularly 
notes medical evidence of muscle wasting in the deltoid, 
biceps and triceps, with resulting fatigability and loss of 
function.  

Accordingly, the current evidence would permit the assignment 
of a higher rating for the residuals of the gunshot wound of 
the right upper extremity.  However, the applicable 
provisions of 38 C.F.R § 4.55 must be addressed in arriving 
at the combined rating for the muscle injuries in this case.  

Given that the multiple compensable muscle injuries in the 
same anatomical region in this case act on different joints 
by description in the applicable criteria (shoulder and 
elbow), the provisions of 38 C.F.R. §  4.55(e) call for 
increasing the most seriously injuried by one level and then 
using that rating as the combined evaluation.  

Increasing Diagnostic Code 5306 one level in this case would 
a combined rating of 40 percent.  The use of any other code 
provisions including Diagnostic Code 5304 would not yield a 
higher rating in this case.  

It also is significant to note that the provisions of 38 
C.F.R. § 4.55(d), in the case of muscle groups injuries 
acting on a single unankylosed joint, would limit the 
combined rating to one lower than that assigned for 
unfavorable anklyosis.  With impairment involving a "major" 
shoulder, a combined rating of 50 percent would not be for 
application.  

The Board has considered whether any of the service-connected 
muscle groups satisfy the criteria for "severe" injury.  
The Board notes that the symptoms shown in "moderate" and 
"moderately severe" are overlapping to some extent, and the 
distinction between the respective disability levels is 
largely a question of degree.  

However, the overall disability picture presented by each of 
the service-connected muscle groups (Muscle Groups III, V and 
VI or even IV) is not shown to meet criteria for a "severe" 
level of muscle impairment.  

Specifically, while there is some atrophy ("significant" 
parascapular atrophy of the supraspinatus and infraspinatus 
muscles and "mild" atrophy of the biceps and triceps), none 
of the other historical or objective characteristics of a 
"severe" injury as defined by 38 C.F.R. § 4.56(d)(4) are 
present in Muscle Groups III, V or VI.  

The Joint Remand questioned whether service connection and 
separate rating, should be afforded to Muscle Group "XXII" 
(trapezius).  The most specific medical evidence defining the 
injury in terms of muscle group is the VA examination in June 
1999, which cited Muscle Groups V and VI, and the VA 
examination of January 2005, which stated a medical opinion 
that the specific muscles involved in the gunshot wound were 
the deltoid, triceps and biceps.  The Board accordingly finds 
no medical evidence of an injury to Muscle Group "XXII" as 
a residual of the gunshot wound.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms and findings, including the 
most recent, have been found to more closely approximate the 
criteria for the higher ratings as discussed hereinabove, the 
benefit of the doubt has been extended to the veteran in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 53-56.  




ORDER

An elevated rating in excess of 30 percent for the service-
connected residuals of a gunshot wound to the right upper 
extremity for the period prior to July 2, 1997 is denied.  

An increased, elevated rating of 40 percent, but not higher 
for the service-connected gunshot wound residuals of the 
right upper extremity to include the right deltoid muscle 
(Muscle Group III), right biceps muscle (Muscle Group V), and 
right triceps muscle (Muscle Group VI) after July 2, 1997 is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


